 



Exhibit 10.18
Chindex International Inc
Executive Management Incentive Program (IP)
For the Fiscal Year Ending March 31, 2007
Recognizing that the principal reason for the existence of a corporate entity is
to increase shareholder wealth and that this generally translates into the
maximization of profits over time and is or should be the primary goal of a
publicly held corporation, Chindex International Inc. (Parent Company) has
adopted this Executive Management Incentive Program (IP) to help align
remunerative management incentives with the interests of the company’s
shareholding public.
Enrollment
The three executive Officers of the Parent Company are automatically enrolled in
and are beneficiaries of this IP. They are the Chief Executive Officer (CEO),
the Chief Financial Officer (CFO), and the Executive Vice President (EVP) in
charge of the Medical Products Division (MPD).
Weighting
There are two parts to the plan. Most of the incentive payout is based on the
achievement of objective Annual Performance Criteria. An additional payout based
on the evaluation of the Compensation Committee may be awarded individual
executives at the discretion of the committee as explained below.
Annual Objective Performance Criteria
The principal metric of annual performance is the applicable Income from
Operations (OI). Incentive payments to executives enrolled in the IP shall be
calculated in accordance with the following table and, if earned, shall be paid
as soon as practical following the close of the Company’s fiscal year. Incentive
payments for the CEO and CFO shall be based on the Company’s OI; the incentive
payment for the EVP of MPD shall be based 40% on the OI of MPD, 40% on the OI of
the Parent Company, and 20% on Other Annual Performance Criteria.

          OI Achieved   Cash Bonus   Grant of as a % of annual   as a % of  
Restricted approved budget   Base Salary   Stock*
90 %or Less
  0%   0
91% to 99%
  10%   0
100% to 110%
  25%   3,000
111% and above
  35%   4,000

Other Annual Performance Criteria
Apart from the payouts based on the annual Objective Performance Criteria shown
above, a payout not to exceed 20% of base salary may be granted to an individual
at the discretion of the Compensation Committee based on the achievement of
various non-financial objectives such as developmental and transformational
projects, human resources and successor development and other objectives agreed
with the committee at the beginning of or during the relevant fiscal year, or in
acknowledgement of certain possible events altogether beyond the control of the
executives which prevents complete achievement of quantified goals.
 
*Vests over three years in equal thirds

 